DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5,10-12,17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 3, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.
             In claim 4, line 2, “shapes” should be –shaped--.
             In claim 5, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.
             In claim 10, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.
             In claim 11, line 2, “shapes” should be –shaped--.
             In claim 12, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.

             In claim 17, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.
            In claim 18, line 2, “shapes” should be –shaped--.
             In claim 19, line 2, “teeth follow” is unclear.  It appears that –that—should be inserted after “teeth”.

Allowable Subject Matter
Claims 1,2,6-9,13-16,20 are allowed.
Claims 3-5,10-12,17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination a digital custom denture impression tray including upper and lower U-shaped plates for measuring the shape of a patient’s upper and lower gums, the plates adapted to be inserted in the mouth of the patient in superimposed relation, a height adjustment unit on the upper plate for measuring the height of a denture, the height adjustment unit structured to adjust horizontality and height of the upper and lower plates, and an indicator teeth disposed on the front center of the upper plate for recording centric relation and guiding the upper plate toward the lower plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772